DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
 Response to Arguments
Applicant’s arguments filed 8/2/2022 and entered on 10/6/2022 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims 1-21 use the term “surgical screw” and the accepted meaning of a screw is “a simple machine of the inclined plane type consisting of a spirally grooved solid cylinder”. The figures of the application do not show spiral shaped threads and instead show frustoconical shaped protrusions. No threads, in the conventional sense, are shown in the figures, and the claims recite “substantially planar ledges” having “a step-tapered edge”. Therefore, the term “screw” is indefinite because the specification does not clearly redefine the term. It is further unclear whether a thread is required by the claims since the claims recite “a surgical screw” which typically is threaded but the claims (and specification) require a stepped design as opposed to a threaded screw design. For examination, since the specification states “Angled, step-tapered edges 112, 113, 114, respectively meet each ledge 102, 103, 104 at an angle, which may generally be less than 90 degrees to provide a screw thread” in par.22, the examiner has interpreted this structure to meet the requirement of a surgical “screw”. Therefore, in the prior art when the same structure is shown, this may be considered a “screw”. Please clarify what is meant by a “screw” as it relates to the stepped design shown in the figures and recited in the claims. In other words, what makes the anchor a “screw”?
Claim 1 recites the limitation "the 3-D printed porous inner lattice structure" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the 3-D printed porous inner lattice structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the screw" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the screw" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the 3-D printed porous inner lattice structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the 3-D printed porous inner lattice structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the screw" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the 3-D printed porous inner lattice structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the screw" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the 3-D printed porous inner lattice structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the 3-D printed porous inner lattice structure" in lines 7, 10, and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the 3-D printed porous inner lattice structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. 2019/0150910 (hereafter referred to as Jones) in view of Papay et al. 6,517,542 (hereafter referred to as Papay).
Regarding claims 14 and 17, Jones discloses a surgical screw 602 (fig.22) comprising a top section 600 having a head surface (considered the uppermost surface), a middle section 610 having a 3-D printed porous lattice structure extending between outer edges of the middle section and through a cross section of the middle section (see fig.22 which shows a lattice structure and par.130 which discloses the lower bone anchor 610 may be comprised “entirely of lattice structure”), and a lower section 612 including a point capable of insertion into a bone tunnel (fig.23), wherein the middle section is disposed between the top section and the lower section (fig.22) and wherein the 3-D printed porous lattice structure is dependent upon patient specific attributes (this is directed to the intended use and does not require any particular structural features; see the abstract which states “the implants can comprise a metallic lattice designed for specific physical properties”). Jones further discloses the bone anchor can refer to “suture anchors” in par.109, but does not disclose that the surgical screw comprises a loop member for attachment of a suture to the surgical screw wherein a recessed space is disposed within the top section and underneath the loop member, wherein the recessed space is accessible through an opening in the head surface for attachment of the suture to the loop member of the surgical screw.
Papay teaches a bone screw, in the same field of endeavor, wherein the screw comprises a loop member (see the member located between recesses 340) for attachment of a suture to the surgical screw wherein a recessed space 346 is disposed within the top section and underneath the loop member, wherein the recessed space is accessible through an opening 340 in the head surface for attachment of the suture to the loop member of the surgical screw (figs. 5 and 6) for the purpose of allowing receipt of a suture thread (col.4, l.66-col.5, l.21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the loop member, recessed space, and opening in the top section of the anchor of Jones as taught by Papay in order to allow for receipt of a suture thread which allows the anchor to be used as a suture anchor.
Regarding claim 15, see Jones par.57 for titanium alloys.
Regarding claim 16, see Jones fig.22 for spaces within the lattice structure.
Claims 1-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Papay as applied to claims 14-17 above, and further in view of Petraglio et al. 2018/0296355 (hereafter referred to as Petraglio).
Regarding claims 1, 6, and 18, Jones in view of Papay discloses the invention substantially as claimed and as discussed above. Jones discloses the bone anchor is secured to bone using threads (par.110), however, Jones in view of Papay does not disclose that the top section of the bone anchor comprises a plurality of substantially planar ledges each having a step-tapered edge and an angle disposed between each of the substantially planar ledges and the respective step-tapered edges, wherein the angle is less than 90 degrees.
Petraglio teaches a bone anchor, in the same field of endeavor, wherein the anchor may be secured to bone in one embodiment using threads (figs. 12-17) and in another embodiment using a plurality of substantially planar ledges 9a each having a step-tapered edge 9c and an angle disposed between each of the substantially planar ledges and the respective step-tapered edges, wherein the angle is less than 90 degrees (par.163 discloses an angle of 10-60 degrees) (figs. 1-11). The design using the ledges and step-tapered edges is used for the purpose of making the anchor suitable for insertion into the bone according to a press-fit principle and to grip into the spongy portion of the bone (par.163).
Therefore it would have been obvious to modify the threaded top section of the surgical screw of Jones in view of Papay by substituting the plurality of substantially planar ledges each having a step-tapered edge and an angle disposed between each of the substantially planar ledges and the respective step-tapered edges, wherein the angle is less than 90 degrees as taught by Petraglio for the threads in order to allow for a press-fit design suitable for securing the anchor to bone. It would have been further obvious to substitute the press-fit design for the threaded design since Petraglio specifically teaches these are obvious variants of one another, wherein each design is suitable for securing the anchor to bone.
Regarding claim 2, see Jones par.57 for titanium alloys.
Regarding claim 3, see Jones fig.22 for spaces within the lattice structure.
Regarding claim 4, see the rejection of claim 17 above.
Regarding claim 5, Jones shows as least three threads in fig.22 and Petraglio teaches 4-16 ribbings/ledges 9, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select at least three planar ledges as shown and taught by Jones and Petraglio in order to ensure sufficient anchoring.
Regarding claim 7, Petraglio teaches an angle of about 10-60 degrees (par.163). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, since Petraglio teaches the general conditions of the angle between the planar ledges and the tapered edges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle to be approximately 53 degrees since such a modification involves only routine skill in the art.
Regarding claim 8, each step-tapered edge inherently has a height (see Petraglio fig.5).
Regarding claims 9-13, 19, and 20, Jones in view of Papay in view of Petraglio discloses the invention substantially as claimed and as discussed above, but Jones, Papay, and Petraglio do not disclose the specific dimensions claimed. However, Petraglio does disclose general dimensions for the anchor including an overall length/height of 2-20 mm (par.164), a diameter of about 4 mm (par.164), and ribbings 9 spaced apart by about 1-3 mm (par.163). Accordingly, based on the teachings of Petraglio, it would have been obvious to select the claimed screw height, edge height, middle section length, lower section length, and diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal dimensions of the surgical screw needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the dimensions would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Jones, Papay, and Petraglio. 
Regarding claim 21, see Jones par.40 for the lattice structure promoting ingrowth of a patient’s bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774